DETAILED ACTION
This action is pursuant to the claims filed on 03/07/2022. Claims 1-3, 6-16, 19-28 are pending. A first action on the merits of claims 1-3, 6-16, 19-28 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-8, 13-14, 16, 19-21, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diller (U.S. PGPub No. 2013/0317578) in view of Zachar (U.S. PGPub No. 2011/0144209), in view of Grahn (U.S. PGPub No. 2005/0085882), and in further view of Clifton (U.S. Patent No. 6,113,626).
Regarding Claims 1 and 14, Diller teaches a brain temperature and body core temperature modification system (Fig 26 heating device 202 can modify brain temperature; Overall system can regulate core temperature [abstract]), comprising: a horizontally-extending patient support device for supporting a patient (Fig 26 gurney 354); a plurality of temperature modification devices positioned on the support device (Fig 26 heating element 202, and cooling or heating devices 404 and 406), including at least one temperature modification device positioned to provide heat to or to remove heat from a respective one of a plurality of extremities of the patient (Fig 4 devices 404 and 406), each of the plurality of temperature modification devices formed of a flexible material ([0127]; devices made of flexible material); at least one temperature sensor sized and dimensioned to acquire a temperature measurement from an Abreu brain thermal tunnel (ABTT) terminus located between an eye and an eyebrow of the patient ([0097], temperature sensor is capable of being placed on ABTT) and configured to transmit a signal representative of the temperature measurement ([0111] and Fig 2a); and a processor configured to receive the signal from the at least one temperature sensor ([0111] and Fig 2a), the processor configured to receive and process the signal ([0076], [0125], [0149], [0154-0155]; the processor receives and processes data indicative of a patient’s body temperature).
Diller fails to explicitly teach wherein the processor is configured to determine from the signal a hypothermic or hyperthermic condition of the patient.
In related prior art, Zachar discloses that the temperature threshold for hypothermia and hyperthermia is well-known in the art ([0007], hyperthermia is core temperature greater than 38 degrees C; hypothermia is core temperature less than 36 degrees C). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Diller in view of Zachar to incorporate the processor being configured to determine a hypothermic or hyperthermic condition based on the sensed temperature signal and the well-known thresholds for hypothermia and hyperthermia as disclosed by Zachar. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of diagnosing hyperthermia or hypothermia based on the well-known temperature thresholds for hyperthermia and hypothermia.
Diller fails to teach controlling the plurality of temperature modification devices to remove heat from at least one of the plurality of extremities when the hypothermic condition is determined, and to control the plurality of temperature modification devices to provide heat to at least one of the plurality of extremities when the hyperthermic condition is detected.
In related temperature regulation prior art, Grahn teaches heating an extremity and cooling a torso temperature to cause a drop in core body temperature and cooling an extremity and heating a torso temperature to cause a rise in core body temperature ([0011-0013, 0056, 0065] manipulating the response of the thermoregulatory system by heating or cooling the head while respectively cooling or heating the torso provides a more effective core cooling or warming respectively); a torso temperature modification device sized and dimensioned to provide heat to or remove heat from a torso of the patient and the processor controlling operation of the torso temperature modification device, and the processor being configured to operate the torso temperature modification device to apply heat to the torso when the hypothermic condition is detected ([0056 and 0110], heat is applied to the core body while heat is removed from the head to raise body temperature in response to hypothermia) and configured to operate the torso temperature modification device to remove heat from the torso when the hyperthermic condition is detected ([0065 and 0110] heat is removed from the core body while heat is applied to the head to lower body temperature in response to hyperthermia), the operation of the torso modification device being performed simultaneously with operation of the plurality of temperature modification devices ([0056 and 0065], heat is applied/removed from the torso simultaneously to the heat being removed/applied to the head). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Diller in view of Zachar and Grahn to incorporate a torso temperature modification device to simultaneously remove heat from a torso while the plurality of temperature modification devices heat at least one extremity in the event of hyperthermia and to simultaneously heat the torso with the torso temperature modification device while the temperature modification devices cool the at least one extremity in the event of hypothermia. Doing so would advantageously leverage the thermoregulatory system of the patient to achieve a more effective torso cooling or heating treatment to treat hypothermia or hyperthermia respectively ([0011-0013, 0056, 0065]).
Diller fails to teach a torso temperature modification device sized and dimensioned to provide heat to or remove heat from only a torso of the patient and the processor controlling operation of the torso temperature modification device.
In related temperature regulation prior art, Clifton teaches a torso temperature modification device sized and dimensioned to provide heat to or remove heat from only a torso of the patient (Fig 4 Col 8 ln 29-42, chest panels 111 only applied to torso) further teaches controlling the torso temperature modification device to either apply heat or remove heat from a torso (Fig 4 Col 8 ln 29-42). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Diller in view of Zachar, Grahn and Clifton to provide a torso temperature modification device to provide or remove heat from only a torso wherein the processor is configured control operation of the torso temperature modification device. Providing the torso temperature modification device controlled by the processor to provide or remove heat from only a torso with simultaneous operation of the extremity temperature modification devices would advantageously allow for the system leverage the patient’s thermoregulatory system to provide a more effective core body cooling or heating treatment (Grahn [0011-0013, 0056, 0065]).
Regarding Claims 3 and 16, in view of the combination of claims 1 and 14 above, Diller further teaches wherein each of the temperature modification devices includes temperature controlled fluid flowing through the temperature modification device (Fig 6a-b and [0127]; temperature controlled fluid flows through devices 404 and 406). Diller further teaches that heating device 202 can be any device that can raise the temperature of the skin ([0075]).
Diller fails to explicitly teach that the device 202 includes temperature controlled fluid flowing through the device.
Clifton teaches a heating device that includes temperature controlled fluid flowing through the device (Col 8 ln 29-42, chest panels 111). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating device of Diller to incorporate the fluid controlled device of Clifton. Doing so would provide the same expected result of modifying the temperature of a target tissue of the patient as the two technologies are known in the art and are a simple substitution of known heating techniques (Diller [0075], any heating device can be used to provide the same results).
Regarding claims 6 and 19, in view of the combination of claims 1 and 14 above,
Clifton further teaches wherein the torso temperature modification device is configured to be secured adjacent to the patient by a plurality of fasteners (Col 9 ln 51-56, chest panels 111 held in place by a plurality of snaps, buttons, etc.). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Diller in view of Zachar, Grahn, and in further view of Clifton to incorporate the torso modification device with a plurality of fasteners to arrive at the devices of claims 6 and 19. Doing so would allow for the torso temperature modification device to be secured to the patient for a more effective treatment.
Regarding Claims 7 and 20 Diller further teaches wherein at least one of the temperature modification devices is configured as a glove (Fig 25A, 352).
Regarding Claims 8 and 21 Diller further teaches wherein at least one of the temperature modification devices is configured as a bootie (Fig 25A, 350).
Regarding Claims 13 and 26 Diller further teaches wherein the patient support device is one of a bed and a gurney (Fig 25A, 354).
Regarding claims 27 and 28, in view of the combination of claims 1 and 14 as stated above, Grahn teaches heating a plurality of extremities and cooling a torso temperature to cause a drop in core body temperature ([0011-0013] and [0045-0052] thermal energy is applied to neck, face, and ears [0052] to leverage the thermoregulatory system to achieve a more effective core cooling) and cooling a plurality extremities and heating a torso temperature to cause a rise in core body temperature ([0011-0013] and [0034-0042] thermal energy is removed from neck, head, and ears to manipulate the response of the thermoregulatory system to achieve a more effective rise in core temperature). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Diller in view of Grahn to use the plurality of temperature modification devices to heat the plurality of extremities in the event of hyperthermia and to cool the plurality of extremities in the event of hypothermia. Doing so would leverage the thermoregulatory system of the patient to achieve a more effective torso cooling or heating treatment to treat hypothermia or hyperthermia respectively ([0011-0013]).
Diller/Zachar/Grahn/Clifton fail to explicitly teach where a maximum rate of cooling and heating is 0.5 degrees Fahrenheit per minute of the plurality of extremities and the torso when the hyperthermic and hypothermic conditions are detected.
Diller further teaches wherein a rate of heating is approximately 0.6 degrees Fahrenheit per minute (Fig 16 temperature rises from 24 to 34 degrees Celsius in 30 minutes [Wingdings font/0xE0] 34 C = 93.2 F, 24 C = 75.2 F [Wingdings font/0xE0] (93.2 – 75.2)/30 = 0.6 degrees Fahrenheit per minute) and a rate of cooling is approximately 0.27 degrees Fahrenheit per minute (Fig 24 temperature of palm of subject drops from 31 to 22 degrees Celsius in 60 minutes [Wingdings font/0xE0] 31 C = 87.8 F, 22 C = 71.6 F [Wingdings font/0xE0] (87.8-71.6)/60 = 0.27 degrees Fahrenheit per minute). Diller further discloses that a maximum rate of temperature change is a result effective variable in that changing a maximum rate of cooling or heating changes the length and effectiveness of treatment. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Diller by making the maximum cooling and heating rate of the extremities and torso to be 0.5 degrees Fahrenheit per minute as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diller in view Zachar, in view of Grahn, in view of Clifton as applied to claim 1 and 14, and in further view of Hamilton (U.S. PGPub. No. 2007/0112400).
Regarding Claims 2 and 15, Diller/Zachar/Grahn/Clifton teach the device of Claim 1 and 14 as stated above.
Diller further teaches that each temperature modification device (Fig 6a-b 404 and 406) includes at least one thermoelectric device (Fig 1 thermoelectric refrigerator 206 and skin heater/cooler 204; [0126] states that devices 404 and 406 of Fig 4 can be used as an embodiment of the skin cooler/heater 204 of Fig 1). Diller further teaches that the heating element (Fig 4 202 can use any heating element well known in the art ([0074]).
Diller fails to explicitly teach wherein the heating element 202 includes a thermoelectric device.
In related temperature modification prior art, Hamilton teaches a temperature modification device (Fig 1 hand chamber 1 and Fig 23 foot chamber 300) that includes at least one thermoelectric element ([0054] heat exchange elements of each embodiment may be a peltier device). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating elements of the Diller/Zachar/Grahn/Clifton combination in view of Hamilton to incorporate the thermoelectric device of Hamilton and to therefore provide each temperature modification device with at least one thermoelectric device. Doing so is the simple substitution of one known heat exchange element for another to produce expected result of a temperature modification device capable of providing a cooling or heating effect (Diller [0075]; Hamilton [0054]).
  Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diller in view of Zachar, in view of Grahn, in view of Clifton as applied to claim 1 and 14, and in further view of Abreu (U.S. PGPub. No. 2009/0105605)
Regarding claims 9 and 22 Diller/Zachar/Grahn/Clifton teach the device of Claims 1 and 14 as stated above. 
Diller fails to teach wherein one of the temperature modification devices is positioned to transfer heat to or to remove heat from at least one of the ABTT terminus and blood vessels directly connected to the ABTT without transferring heat to or removing heat from regions of skin positioned away from the ABTT terminus and away from blood vessels directly connected to the ABTT. 
However in related temperature modification device prior art, Abreu teaches a temperature modification devices that is positioned to transfer heat to or to remove heat from at least one of the ABTT terminus and blood vessels directly connected to the ABTT (Fig 60A BTT (Brain Temperature Tunnel) cold/hot pack 790; [0615]) without transferring heat to or removing heat from regions of skin positioned away from the ABTT terminus and away from blood vessels directly connected to the ABTT ([0614-0615]; BTT cold/hot pack is designed with a specific shape to conform to the ABTT area to prevent the unintended cooling/heating of non-ABTT tissue). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the temperature modification system of Diller to incorporate the BTT cold/hot pack of Abreu. Doing so would provide the system with the ability to non-invasively and selectively cool and/or heat the brain via the BTT ([0609-0615]). 
Claims 10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diller in view of Zachar, in view of Grahn, in view of Clifton as applied to claim 1 and 14, and in further view of ASAF (U.S. PGPub. No. 2013/0305451).
Regarding Claims 10 and 23 Diller/Zachar/Grahn/Clifton teach the system of claims 1 and 14 as stated above. 
Diller fails to teach wherein the patient support device includes a plurality of storage locations located along at least one side of the patient support device, each storage location sized and dimensioned for storage of at least one temperature modification device.
In related bed and gurney prior art ASAF teaches a bedside storage caddy including includes a plurality of storage locations (Fig 2 plurality of pockets 121) located along at least one side of the patient support device (Fig 2 pockets 121 located on side of support railing 6 of bed), each storage location sized and dimensioned for storage of at least one temperature modification device (Fig 2 pockets 121 are sized and dimensioned to receive temperature modification devices). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Diller in view of Zachar, Grahn, Clifton, and ASAF to incorporate the storage locations of ASAF to arrive at the claimed invention. Doing so would provide a neat organizational tool to store the temperature modification devices in an easy to access location to reduce the risk of misplaced and lost devices.
Claims 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diller in view of Zachar, in view of Grahn, in view of Clifton, in view ASAF as applied to claims 1 and 23, and in further view of Lazarof (Patent No. 9,456,948)
Regarding claims 11 and 24 the Diller/Zachar/Grahn/Clifton/ASAF combination teaches the system of claims 10 and 23 as well as a plurality of storage locations for the temperature modification devices as stated above. 
Diller fails to teach wherein each temperature modification device is connected to a storage location by a retraction mechanism.
In related medical bed prior art, Lazarof teaches a dental chair with a plurality of handpieces connected to a plurality of storage location (Fig 5-6, compartment 46 and attachment bracket 48) by a retraction mechanism (Fig 5-6 retractor 60). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient support and temperature modification devices of Diller in view of Grahn, in view of Clifton, in view of ASAF, and in further view of Lazarof to incorporate the retraction system of Lazarof. Doing so would provide a convenient and organizational system to store the temperature modification devices and reduce the risk of misplacing the temperature modification devices.
Claims 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diller in view of Zachar, in view of Grahn, in view of Clifton as applied to claims 1 and 14, and in further view of Walke (U.S. PGPub. No. 2007/0180625).
Regarding claims 12 and 25 Diller/Zachar/Grahn/Clifton teach the system of claims 1 and 14 as stated above. 
Diller fails to teach wherein the patient support device includes a plurality of integral storage locations, each storage location opening on the patient support device such that each storage location supports at least one temperature modification device.
In related bed and gurney prior art, Walke teaches a patient support device (Fig 1 support surface 24) including a plurality of integral storage locations (Fig 1 storage compartments 34 and 36), each storage location opening on the patient support device ([0028]) such that each storage location supports at least one temperature modification device ([0028] and Fig 1; storage locations are configured to support at least one temperature modification device). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient support device of Diller in view of Grahn, in view of Clifton, and in further view of Walke to incorporate the storage locations of Walke to provide the patient support device with integral storage locations such that each storage location supports at least one temperature modification device. Doing so would provide a neat organizational tool to store the temperature modification devices in an easy to access location while reducing the risk of losing or misplacing the devices.
Response to Arguments
Applicant’s arguments, see remarks, filed 03/07/2022, with respect to the rejection(s) of claim(s) 1-3, 6-16, and 19-28 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Zachar reference disclosing the well-known temperature thresholds for hyperthermia and hypothermia respectively.
Applicant's arguments filed 03/07/2022 regarding the limitation directed to the temperature sensor sized and dimensioned to acquire a temperature from an ABBT terminus has been fully considered but they are not persuasive. In response to applicant's argument that the temperature sensor of Diller is not capable to be applied to an ABBT terminus, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case the temperature sensor of Diller may be placed on the forehead and therefore is capable of acquiring a signal from the ABTT. For the purposes of compact prosecution, the examiner suggests reciting a specific structural feature of the temperature sensor that enables the above noted function in order to differentiate from the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794